DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is responsive to the communications filed on 11 March 2022. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-16 of U.S. Patent No. 11,314,378 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 and claims 1-16 are both directed to media devices and, more particularly, to management of media on media devices.  Both sets of claims are directed to displaying an indication of media items stored locally and remotely.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Instant Application
U.S. Patent No. 11,314,378 B2
1. A method comprising: 

presenting, in a user interface, a media presentation region for concurrently 
presenting a first set of media items of a playlist;

presenting, concurrently with a first media item of the first set of media items in the media presentation region, a first graphical element associated with the first media item indicating that the first media item is stored locally; 


presenting a second media item of the first set of media items in the media presentation region and concurrently with the first media item, wherein the second media item is presented without the first graphical element in accordance with the second media item of the first set of media items being stored remotely.
1. A method comprising: 

presenting, via a computing device, a media application interface; 



presenting, in the media application interface, a media presentation region for concurrently presenting two or more media items, a first media item and a second media item, wherein the first media item and the second media item are associated with a media source; 

presenting, in the media presentation region, a first graphical element associated with the first media item indicating that the first media item is stored locally and not presenting the first graphical element in accordance with the second media item being stored remotely; 

                                                                                                                                                                                                                                                              presenting, in the media application interface, one or more selectable graphical control items for managing local storage of media items selected from the media presentation region; receiving user input selecting a graphical control item from the one or more selectable graphical control items; and based on the user input, presenting the first graphical element associated with the second media item indicating that the second media item is stored locally.
 2. The method of claim 1, further comprising: receiving user input via a graphical control item presented in the media presentation region, the graphical control item for managing local storage of media items; and causing a subset of the first set of media items, that previously were not stored locally, to be stored locally.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
2. The method of claim 1, further comprising: based on a first triggering event, limiting media items presented in the media presentation region to locally stored media items only; and based on a second triggering event, enabling media items presented in the media presentation region to include media items that are not locally stored.
3. The method of claim 2, wherein the subset of the first set of media items includes all of the media items of the playlist which were previously not stored locally.
4. The method of claim 1, wherein the one or more media items presented on the media presentation region comprise at least one locally stored media item and at least one media item stored remotely.
4. The method of claim 2, wherein the subset of the first set of media items are stored in accordance with a storage capacity of the computing device.
5. The method of claim 1, further comprising: presenting, in the media application interface, an indication of an amount of available storage capacity for the computing device.
5. The method of claim 1, further comprising: based on a first triggering event, removing from presentation in the media presentation region one or more media items not stored locally; and based on a second triggering event, causing media items that are not locally stored to be presented in the media presentation region.
2. The method of claim 1, further comprising: based on a first triggering event, limiting media items presented in the media presentation region to locally stored media items only; and based on a second triggering event, enabling media items presented in the media presentation region to include media items that are not locally stored.
6. The method of claim 1, wherein the first graphical element comprises an indicator displayed proximate to a respective media item presented in the media application interface to visually indicate whether the respective media item is stored on the computing device.
3. The method of claim 1, wherein the first graphical elements comprises an indicator displayed proximate to a respective media item presented in the media application interface to visually indicate whether the respective media item is stored on the computing device.
7. The method of claim 1, further comprising presenting, in the user interface, an indication of an available storage capacity for the computing device.
5. The method of claim 1, further comprising: presenting, in the media application interface, an indication of an amount of available storage capacity for the computing device.
8. The method of claim 1, further comprising presenting, in the user interface, a selectable graphical control item for selecting quality characteristics of a media item to be stored locally.
6. The method of claim 1, further comprising: presenting, in the media application interface, a selectable graphical control item for converting a bit rate of a media item to be stored locally.
9-20  recite subject matter similar in scope to claims 1-8.
7-16


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robbin (US 2002/0089529 A1) in view of Lipscomb et al. (Hereinafter, Lipscomb, US 2002/0055934 A1).
Per claim 1, Robbin discloses a method (Abstract; paragraph [0002]) comprising: 
presenting, in a user interface (e.g., application window 10 as shown in Fig. 1-10; paragraph [0011]), a media presentation region (e.g., a first one 26 of the panes 16 as shown in Fig. 1) for concurrently presenting a first set of media items (e.g., index 24 of a plurality of media files as shown in Fig. 1) of a playlist(e.g., selectable sources 52 as shown in Fig. 1; paragraph [0012]; paragraphs [0016-0017]); but does not expressly disclose:
presenting, concurrently with a first media item of the first set of media items in the media presentation region, a first graphical element associated with the first media item indicating that the first media item is stored locally; 
presenting a second media item of the first set of media items in the media presentation region and concurrently with the first media item, wherein the second media item is presented without the first graphical element in accordance with the second media item of the first set of media items being stored remotely.
Lipscomb discloses:
presenting, concurrently with a first media item of the first set of media items in the media presentation region(e.g., Step 215 as shown in Fig. 3; paragraph [0019], “Referring to FIG. 3, a process for building and using the keylist architecture is described. In step 210 the user accesses the play list function of the media player device, and in step 215 a listing of the media assets of the system are displayed, providing the operator with a visual or other indicator of the available media assets ….”; paragraph [0018], “In one embodiment, the operator generates a keylist by having the media player ascertain what media assets are available for access. At the request of the operator, the media player device displays a listing of the media assets available. The media player device has access to media assets that are stored locally and at the remote storage 325..”.  ), a first graphical element associated with the first media item indicating that the first media item is stored locally (paragraph [0018], “ … A media player device may have a display that displays to a user those media assets available locally and/or on the remote storage 325 and providing the operator with specific references indicating where the media asset is stored. A keylist may store references to a media assets that are stored locally and/or remotely (and a combination thereof). “); 
presenting a second media item of the first set of media items in the media presentation region and concurrently with the first media item(e.g., Step 215 as shown in Fig. 3; paragraph [0019], “Referring to FIG. 3, a process for building and using the keylist architecture is described. In step 210 the user accesses the play list function of the media player device, and in step 215 a listing of the media assets of the system are displayed, providing the operator with a visual or other indicator of the available media assets ….”), wherein the second media item is presented without the first graphical element in accordance with the second media item of the first set of media items being stored remotely (paragraph [0018], “ … A media player device may have a display that displays to a user those media assets available locally and/or on the remote storage 325 and providing the operator with specific references indicating where the media asset is stored. A keylist may store references to a media assets that are stored locally and/or remotely (and a combination thereof). “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic management and organization of media assets of Lipscomb in Robbin’s media player interface for enabling a media player device operator to command, in a quick and efficient manner, a media player device to play predetermined lists of media assets as suggested by Lipscomb (See paragraph [0007]).
Per claim 6, Lipscomb in Robbin disclose the method of claim 1, wherein the first graphical element comprises an indicator displayed proximate to a respective media item presented in the media application interface to visually indicate whether the respective media item is stored on the computing device (Lipscomb, paragraph [0018], “ … A media player device may have a display that displays to a user those media assets available locally and/or on the remote storage 325 and providing the operator with specific references indicating where the media asset is stored. A keylist may store references to a media assets that are stored locally and/or remotely (and a combination thereof). “).
Per claim 9,  Robbin discloses a device comprising: 
one or more processors (e.g., computer 20 as shown in Fig. 11; paragraph [0011]); and
 at least one non-transitory computer-readable storage medium  (e.g., computer readable medium, such a disk 22 as shown in Fig. 11) having stored therein instructions which, when executed by the one or more processors(paragraph [0011]), cause the device to: 
present, in a user interface (e.g., application window 10 as shown in Fig. 1-10; paragraph [0011]), a media presentation region (e.g., a first one 26 of the panes 16 as shown in Fig. 1) for concurrently presenting a first set of media items (e.g., index 24 of a plurality of media files as shown in Fig. 1) of a playlist(e.g., selectable sources 52 as shown in Fig. 1; paragraph [0012]; paragraphs [0016-0017]); but does not expressly disclose:
present, concurrently with a first media item of the first set of media items in the media presentation region, a first graphical element associated with the first media item indicating that the first media item is stored locally; 
present a second media item of the first set of media items in the media presentation region and concurrently with the first media item, wherein the second media item is presented without the first graphical element in accordance with the second media item of the first set of media items being stored remotely.
Lipscomb discloses:
present, concurrently with a first media item of the first set of media items in the media presentation region(e.g., Step 215 as shown in Fig. 3; paragraph [0019], “Referring to FIG. 3, a process for building and using the keylist architecture is described. In step 210 the user accesses the play list function of the media player device, and in step 215 a listing of the media assets of the system are displayed, providing the operator with a visual or other indicator of the available media assets ….”; paragraph [0018], “In one embodiment, the operator generates a keylist by having the media player ascertain what media assets are available for access. At the request of the operator, the media player device displays a listing of the media assets available. The media player device has access to media assets that are stored locally and at the remote storage 325..”.  ), a first graphical element associated with the first media item indicating that the first media item is stored locally (paragraph [0018], “ … A media player device may have a display that displays to a user those media assets available locally and/or on the remote storage 325 and providing the operator with specific references indicating where the media asset is stored. A keylist may store references to a media assets that are stored locally and/or remotely (and a combination thereof). “); 
present a second media item of the first set of media items in the media presentation region and concurrently with the first media item(e.g., Step 215 as shown in Fig. 3; paragraph [0019], “Referring to FIG. 3, a process for building and using the keylist architecture is described. In step 210 the user accesses the play list function of the media player device, and in step 215 a listing of the media assets of the system are displayed, providing the operator with a visual or other indicator of the available media assets ….”), wherein the second media item is presented without the first graphical element in accordance with the second media item of the first set of media items being stored remotely (paragraph [0018], “ … A media player device may have a display that displays to a user those media assets available locally and/or on the remote storage 325 and providing the operator with specific references indicating where the media asset is stored. A keylist may store references to a media assets that are stored locally and/or remotely (and a combination thereof). “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic management and organization of media assets of Lipscomb in Robbin’s media player interface for enabling a media player device operator to command, in a quick and efficient manner, a media player device to play predetermined lists of media assets as suggested by Lipscomb (See paragraph [0007]).
Per claim 14, Lipscomb in Robbin disclose the device of claim 9, wherein the first graphical element comprises an indicator displayed proximate to a respective media item presented in the media application interface to visually indicate whether the respective media item is stored on the computing device(Lipscomb, paragraph [0018], “ … A media player device may have a display that displays to a user those media assets available locally and/or on the remote storage 325 and providing the operator with specific references indicating where the media asset is stored. A keylist may store references to a media assets that are stored locally and/or remotely (and a combination thereof). “)..
Per claim 17, Robbin discloses a non-transitory computer-readable storage medium comprising instructions stored therein which, when executed by one or more processors (paragraph [0011]), cause the one or more processors to:  
present, in a user interface (e.g., application window 10 as shown in Fig. 1-10; paragraph [0011]), a media presentation region (e.g., a first one 26 of the panes 16 as shown in Fig. 1) for concurrently presenting a first set of media items (e.g., index 24 of a plurality of media files as shown in Fig. 1) of a playlist(e.g., selectable sources 52 as shown in Fig. 1; paragraph [0012]; paragraphs [0016-0017]); but does not expressly disclose:
present, concurrently with a first media item of the first set of media items in the media presentation region, a first graphical element associated with the first media item indicating that the first media item is stored locally; 
present a second media item of the first set of media items in the media presentation region and concurrently with the first media item, wherein the second media item is presented without the first graphical element in accordance with the second media item of the first set of media items being stored remotely.
Lipscomb discloses:
present, concurrently with a first media item of the first set of media items in the media presentation region(e.g., Step 215 as shown in Fig. 3; paragraph [0019], “Referring to FIG. 3, a process for building and using the keylist architecture is described. In step 210 the user accesses the play list function of the media player device, and in step 215 a listing of the media assets of the system are displayed, providing the operator with a visual or other indicator of the available media assets ….”; paragraph [0018], “In one embodiment, the operator generates a keylist by having the media player ascertain what media assets are available for access. At the request of the operator, the media player device displays a listing of the media assets available. The media player device has access to media assets that are stored locally and at the remote storage 325..”.  ), a first graphical element associated with the first media item indicating that the first media item is stored locally (paragraph [0018], “ … A media player device may have a display that displays to a user those media assets available locally and/or on the remote storage 325 and providing the operator with specific references indicating where the media asset is stored. A keylist may store references to a media assets that are stored locally and/or remotely (and a combination thereof). “); 
present a second media item of the first set of media items in the media presentation region and concurrently with the first media item(e.g., Step 215 as shown in Fig. 3; paragraph [0019], “Referring to FIG. 3, a process for building and using the keylist architecture is described. In step 210 the user accesses the play list function of the media player device, and in step 215 a listing of the media assets of the system are displayed, providing the operator with a visual or other indicator of the available media assets ….”), wherein the second media item is presented without the first graphical element in accordance with the second media item of the first set of media items being stored remotely (paragraph [0018], “ … A media player device may have a display that displays to a user those media assets available locally and/or on the remote storage 325 and providing the operator with specific references indicating where the media asset is stored. A keylist may store references to a media assets that are stored locally and/or remotely (and a combination thereof). “).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic management and organization of media assets of Lipscomb in Robbin’s media player interface for enabling a media player device operator to command, in a quick and efficient manner, a media player device to play predetermined lists of media assets as suggested by Lipscomb (See paragraph [0007]).
Claims 2-5, 10-13 and 18-20 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robbin (US 2002/0089529 A1) in view of Lipscomb et al. (Hereinafter, Lipscomb, US 2002/0055934 A1), and further in view of Morohashi (US 2004/0223245 A1).
Per claim 2, Robbin and Lipscomb disclose the method of claim 1, but do not disclose the method as  further comprising:
receiving user input via a graphical control item presented in the media presentation region, the graphical control item for managing local storage of media items; and
 causing a subset of the first set of media items, that previously were not stored locally, to be stored locally.
Morohashi discloses: 
receiving user input via a graphical control item presented in the media presentation region, the graphical control item for managing local storage of media items(paragraph [0126]; paragraph  [0129], “FIG. 10 is a diagram showing a typical edit screen for editing a transfer list. On the edit screen, a transfer list and a stock list are displayed as examples. To be more specific, a transfer-list edit screen 310 appears on the display unit 53 as shown in FIG. 10. The edit screen 310 includes list areas 300 and 301, which are each displayed as a window…”); and
 causing a subset of the first set of media items, that previously were not stored locally, to be stored locally(paragraph [0129], “ …In the list area 300, a stock list is displayed. The stock list is a list of pieces of musical data stored in the music server 50. In the list area 301, on the other hand, a transfer list to be edited is displayed. The transfer list is a list of pieces of musical data to be moved from the music server 50 to the portable recording and playback apparatus 70. What are actually put on the transfer and stock lists are titles of musical data. “; paragraph [0130]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus and method of Morohashi in the Robbin and Lipscomb media player interface for clearing up confusions about media being transferred  as suggested by Morohashi (See paragraph [0009]).
Per claim 3, Robbin, Lipscomb, and Morohashi disclose the method of claim 2, wherein the subset of the first set of media items includes all of the media items of the playlist which were previously not stored locally (Morohashi, e.g., list area 301 as shown in Fig. 10; list area 301 list media items being transferred from a server to a media player; paragraph [0129]) .
Per claim 4, Robbin, Lipscomb, and Morohashi disclose the method of claim 2, wherein the subset of the first set of media items are stored in accordance with a storage capacity of the computing device (Morohashi, e.g., Step S43 as shown in Fig. 9; paragraph [0115] ).
Per claim 5, Robbin and Lipscomb disclose the method of claim 1, but do not disclose the method as further comprising: 
based on a first triggering event, removing from presentation in the media presentation region one or more media items not stored locally; and 
based on a second triggering event, causing media items that are not locally stored to be presented in the media presentation region.
Morohashi discloses: 
based on a first triggering event, removing from presentation in the media presentation region one or more media items not stored locally(paragraph [0130]; paragraph [0148]); and 
based on a second triggering event, causing media items that are not locally stored to be presented in the media presentation region(paragraph [0130] ; paragraph [0148]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus and method of Morohashi in the Robbin and Lipscomb media player interface for clearing up confusions about media being transferred  as suggested by Morohashi (See paragraph [0009]).
Per claim 10, Robbin and Lipscomb disclose the device of claim 9, but do not disclose wherein the instructions, when executed by the one or more processors, further cause the device to: 
receive user input via a graphical control item presented in the media presentation region, the graphical control item for managing local storage of media items; and
 cause a subset of the first set of media items, that previously were not stored locally, to be stored locally.
Morohashi discloses: 
receive user input via a graphical control item presented in the media presentation region, the graphical control item for managing local storage of media items(paragraph [0126]; paragraph  [0129], “FIG. 10 is a diagram showing a typical edit screen for editing a transfer list. On the edit screen, a transfer list and a stock list are displayed as examples. To be more specific, a transfer-list edit screen 310 appears on the display unit 53 as shown in FIG. 10. The edit screen 310 includes list areas 300 and 301, which are each displayed as a window…”); and
 cause a subset of the first set of media items, that previously were not stored locally, to be stored locally(paragraph [0129], “ …In the list area 300, a stock list is displayed. The stock list is a list of pieces of musical data stored in the music server 50. In the list area 301, on the other hand, a transfer list to be edited is displayed. The transfer list is a list of pieces of musical data to be moved from the music server 50 to the portable recording and playback apparatus 70. What are actually put on the transfer and stock lists are titles of musical data. “; paragraph [0130]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus and method of Morohashi in the Robbin and Lipscomb media player interface for clearing up confusions about media being transferred  as suggested by Morohashi (See paragraph [0009]).
Per claim 11, Robbin, Lipscomb, and Morohashi disclose the device of claim 10, wherein the subset of the first set of media items includes all of the media items of the playlist which were previously not stored locally (Morohashi, e.g., list area 301 as shown in Fig. 10; list area 301 list media items being transferred from a server to a media player; paragraph [0129]) .
Per claim 12, Robbin, Lipscomb, and Morohashi disclose the device of claim 10, wherein the subset of the first set of media items are stored in accordance with a storage capacity of the computing device (Morohashi, e.g., Step S43 as shown in Fig. 9; paragraph [0115] ).
Per claim 13, Robbin and Lipscomb disclose the device of claim 9, but do not disclose wherein the instructions, when executed by the one or more processors, further cause the device to: 
based on a first triggering event, removing from presentation in the media presentation region one or more media items not stored locally; and 
based on a second triggering event, causing media items that are not locally stored to be presented in the media presentation region.
Morohashi discloses: 
based on a first triggering event, removing from presentation in the media presentation region one or more media items not stored locally(paragraph [0130]; paragraph [0148]); and 
based on a second triggering event, causing media items that are not locally stored to be presented in the media presentation region(paragraph [0130] ; paragraph [0148]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus and method of Morohashi in the Robbin and Lipscomb media player interface for clearing up confusions about media being transferred  as suggested by Morohashi (See paragraph [0009]).
Per claim 18, Robbin and Lipscomb disclose the non-transitory computer-readable storage medium of claim 17, but do not disclose wherein the instructions, when executed by the one or more processors, further cause the device to: 
receive user input via a graphical control item presented in the media presentation region, the graphical control item for managing local storage of media items; and
 cause a subset of the first set of media items, that previously were not stored locally, to be stored locally.
Morohashi discloses: 
receive user input via a graphical control item presented in the media presentation region, the graphical control item for managing local storage of media items(paragraph [0126]; paragraph  [0129], “FIG. 10 is a diagram showing a typical edit screen for editing a transfer list. On the edit screen, a transfer list and a stock list are displayed as examples. To be more specific, a transfer-list edit screen 310 appears on the display unit 53 as shown in FIG. 10. The edit screen 310 includes list areas 300 and 301, which are each displayed as a window…”); and
 cause a subset of the first set of media items, that previously were not stored locally, to be stored locally(paragraph [0129], “ …In the list area 300, a stock list is displayed. The stock list is a list of pieces of musical data stored in the music server 50. In the list area 301, on the other hand, a transfer list to be edited is displayed. The transfer list is a list of pieces of musical data to be moved from the music server 50 to the portable recording and playback apparatus 70. What are actually put on the transfer and stock lists are titles of musical data. “; paragraph [0130]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus and method of Morohashi in the Robbin and Lipscomb media player interface for clearing up confusions about media being transferred  as suggested by Morohashi (See paragraph [0009]).
Per claim 19, Robbin and Lipscomb disclose the non-transitory computer-readable storage medium of claim 17, but do not expressly disclose wherein the subset of the first set of media items includes all of the media items of the playlist which were previously not stored locally.
Morohashi discloses wherein the subset of the first set of media items includes all of the media items of the playlist which were previously not stored locally (Morohashi, e.g., list area 301 as shown in Fig. 10; list area 301 list media items being transferred from a server to a media player; paragraph [0129]) .
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus and method of Morohashi in the Robbin and Lipscomb media player interface for clearing up confusions about media being transferred  as suggested by Morohashi (See paragraph [0009]).
Per claim 20, Robbin and Lipscomb disclose the non-transitory computer-readable storage medium of claim 17, but do not expressly disclose wherein the subset of the first set of media items are stored in accordance with a storage capacity of the computing device.
Morohashi discloses wherein the subset of the first set of media items are stored in accordance with a storage capacity of the computing device(Morohashi, e.g., Step S43 as shown in Fig. 9; paragraph [0115] ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus and method of Morohashi in the Robbin and Lipscomb media player interface for clearing up confusions about media being transferred  as suggested by Morohashi (See paragraph [0009]).
Claims 7 and 15 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robbin (US 2002/0089529 A1) in view of Lipscomb et al. (Hereinafter, Lipscomb, US 2002/0055934 A1), and further in view of Yap et al. (Hereinafter, Yap, US 2002/0040475 A1).
Per claim 7, Robbin and Lipscomb disclose the method of claim 1, but do not expressly disclose the method  as further comprising presenting, in the user interface, an indication of an available storage capacity for the computing device.
Yap discloses presenting, in the user interface, an indication of an available storage capacity for the computing device (e.g., Figs. 21(a)-21e); paragraph [0067]; paragraph [0285]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the DVR system of Yap in the Robbin and Lipscomb media player interface for enhancing storage of media items.
Per claim 15, Robbin and Lipscomb disclose the device of claim 9, but do not expressly disclose wherein the instructions, when executed by the one or more processors, further cause the device to present, in the user interface, an indication of an available storage capacity for the computing device.
Yap discloses wherein the instructions, when executed by the one or more processors, further cause the device to present, in the user interface, an indication of an available storage capacity for the computing device (e.g., Figs. 21(a)-21e); paragraph [0067]; paragraph [0285]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the DVR system of Yap in the Robbin and Lipscomb media player interface for enhancing storage of media items.
Claims 8 and 16 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robbin (US 2002/0089529 A1) in view of Lipscomb et al. (Hereinafter, Lipscomb, US 2002/0055934 A1), and further in view of Kravitz et al. (Hereinafter, Kravitz, US 2003/0164844 A1).
Per claim 8,  Robbin and Lipscomb disclose the method of claim 1, but do not expressly disclose the method as further comprising presenting, in the user interface, a selectable graphical control item for selecting quality characteristics of a media item to be stored locally.
Kravitz discloses presenting, in the user interface, a selectable graphical control item for selecting quality characteristics of a media item to be stored locally (Abstract;  paragraph [0010]; paragraph [0031] ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Kravitz in the Robbin and Lipscomb media player interface for  identifying appropriate music efficiently and quickly.
Per claim 16, Robbin and Lipscomb disclose the device of claim 6,but do not expressly disclose  wherein the instructions, when executed by the one or more processors, further cause the device to present, in the user interface, a selectable graphical control item for selecting quality characteristics of a media item to be stored locally.
Kravitz discloses wherein the instructions, when executed by the one or more processors, further cause the device to present, in the user interface, a selectable graphical control item for selecting quality characteristics of a media item to be stored locally (Abstract;  paragraph [0010]; paragraph [0031] ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Kravitz in the Robbin and Lipscomb media player interface for  identifying appropriate music efficiently and quickly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robbin et al. (US 20030079038 A1) - Improved techniques for interaction between a host computer (e.g., personal computer) and a media player are disclosed. According to one aspect, interaction between a host computer and a media player, such as automatic synchronization of media contents stored on a media player with media contents stored on a host computer, can be restricted. According to another aspect, management of media items residing on a media player can be performed at and by a host computer for the media player. According to still another aspect, media content can be played by a media player in accordance with quality settings established for the media content at the host computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173